DETAILED ACTION
Response to Amendments
The amendment filed on 05/25/2022 has been entered into the record; therefore, the amendment filed on 05/10/2022 in conjunction with the iterative supplemental amendment filed on 05/25/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-8, 10-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Hirohiko (EP 2523024 A1; previously relied upon; “Hirohiko”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of an inclination angle between 52° and 70° with respect to the first main surface such that there is an increased light utilization efficiency effect of the light guide plate as set forth in the claim. Therefore, the claim is novel.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclination angle of Hirohiko to meet the claimed range since such a modification would not have been expected to produce the claimed functionality and could have destroyed the designed illumination efficiency of Hirohiko’s backlight. Therefore, the claim is non-obvious.


Re Claim 2:
The closest prior art of record, Hirohiko fails to disclose, teach, suggest, or render obvious the combined structure and functionality of an inclination angle between 62° and 83° with respect to the first main surface such that there is an increased luminance effect at an end portion as set forth in the claim.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inclination angle of Hirohiko to meet the claimed range since such a modification would not have been expected to produce the claimed functionality and could have destroyed the designed illumination efficiency of Hirohiko’s backlight. Therefore, the claim is non-obvious.
Re Claims 3-8, 10-19, and 21:
The claims are allowed due to their dependence on base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875